Citation Nr: 0735658	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-35 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for mild restrictive 
ventilatory impairment, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
Osgood-Schlatter's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1972 to November 1974.

Regarding the veteran's Osgood-Schlatter's disease, this 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the veteran's mild restrictive ventilatory 
impairment, this matter also comes before the Board on appeal 
from an October 2003 rating decision by an RO of the VA.  

The veteran appeared at a May 2004 video hearing before a 
Decision Review Officer (DRO).  A transcript is of record.

Further, these matters were remanded in April 2007 
acknowledging the veteran's request for a Board hearing at 
the RO (Travel Board).  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran testified at a 
Travel Board hearing in September 2007.

Additional evidence was received from the veteran with a 
waiver of preliminary RO review provided at the September 
2007 hearing.

Also, at the conclusion of his September 2007 hearing, the 
veteran claimed entitlement to service connection for skin 
disorder, sinusitis, post traumatic stress disorder (PTSD), 
muscle pull in the chest, mononucleosis, left shoulder, rib 
cage, bilateral knees, and back.  These matters are hereby 
referred to the RO for clarification and for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2007 hearing, the veteran testified that his 
mild restrictive ventilatory impairment and Osgood-
Schlatter's disease have worsened over the years.  Medical 
evidence of record show that the veteran was afforded a VA 
examination in August 2003 and that the most recent pulmonary 
function test (PFT) was administered later that month.  The 
Board notes that in light of the veteran's assertions that 
his disabilities have undergone a further increase in 
severity since the most recent examination, another VA 
examination for the separate disabilities is appropriate.  
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his mild restrictive 
ventilatory impairment.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any medically indicated 
tests, such as PFT's, should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria. 

2.  The veteran should also be scheduled 
for a VA examination to determine the 
current severity of his Osgood-
Schlatter's disease.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria. 

The examiner should report range of 
motion and indicate (in degrees) the 
point at which pain is elicited.  The 
examiner should also report any 
additional functional loss due to 
weakness, fatigue or incoordination.  The 
examiner should also report whether there 
is evidence of recurrent subluxation or 
lateral instability of the knee and, if 
so, whether it is slight, moderate, or 
severe.

3.  Thereafter, the RO should review the 
expanded record and determine if an 
increased rating is warranted for the 
veteran's Osgood-Schlatter's disease and 
for restrictive ventilator impairment.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



Of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

